IN THE DISTRICT COURT OF APPEAL
                                           FIRST DISTRICT, STATE OF FLORIDA
JAMES LEE RUSSELL,
                                           NOT FINAL UNTIL TIME EXPIRES TO
      Appellant,                           FILE MOTION FOR REHEARING AND
                                           DISPOSITION THEREOF IF FILED
v.
                                           CASE NO. 1D14-1117
STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed March 3, 2015.

An appeal from the Circuit Court for Suwannee County.
David W. Fina, Judge.

Ralph R. Deas, Lake City, for Appellant.

Pamela Jo Bondi, Attorney General, Trisha Meggs Pate, Assistant Attorney
General, Kristen Bonjour, Assistant Attorney General, and Samuel B. Steinberg,
Assistant Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

BENTON, WETHERELL, and SWANSON, JJ., CONCUR.